IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Brandon Nutt,
Plaintiff(s),
Case Number: 1:19cv460
VS.
Judge Susan J. Dlott
PO Christopher Seta, et al.,
Defendant(s).
ORDER
The Court has reviewed the Report and Recommendation of United States Magistrate
Judge Stephanie K. Bowman filed on August 5, 2019 (Doc. 4), to whom this case was referred
pursuant to 28 U.S.C. $636(b), and noting that no objections have been filed thereto and that the
time for filing such objections under Fed. R. Civ. P. 72(b) expired August 19, 2019, hereby
ADOPTS said Report and Recommendation.
Accordingly, this complaint is hereby DISMISSED with prejudice pursuant to 28 U.S.C.
§$1915 (e)(2)(B) and 1915 A (1) with the exception of plaintiff's individual capacity claims

against Seta and Barge.

IT IS SO ORDERED.

desan, |. htt

Judge Susan J. Pott
United States District Court
